The Court.—
The petitioner was at the date of the issuance of the writ herein imprisoned by the chief of police of the city and county of San Francisco, charged with the alleged crime of “ unlawfully coming in, being, and remaining within the limits of the state of California,” in violation of an act of the legislature of this state approved March 20,1891 (Stats. 1891, p. 185), entitled: “An act to prohibit the coming of Chinese persons into the state, whether subjects of the Chinese Empire or otherwise, and to provide for registration and certificates of residence, and determine the status of all Chinese persons now resident of this state, and fixing penalties and punishments for violation of this act, and providing for deportation of criminals.” The main purpose of this act, as shown by its title and by. its provisions, is to prohibit Chinese persons from coming into the state, and also to prescribe terms and conditions upon which *198those residing within the state shall be permitted to remain or travel between different points in the state. The power thus attempted to be exercised is one which belongs exclusively to the general government by virtue of its authority to regulate commerce with foreign nations (section 8, article 1, of the constitution of the United States), relating, as it does, to a subject matter in which all the people of the United States are concerned, and not alone those of the state of California. Congress, in the exercise of its constitutional power, has prescribed the terms upon which the Chinese now here shall be permitted to remain within the United States; and it is beyond- the power of the state to impose any further conditions. (Ah Kow v. Nunan, 5 Saw. 563. See also Chinese Exclusion Case, 130 U. S. 604; Fong Yue Ting v. United States, 149 U. S. 711, 712.) The Statute under which the petitioner is held is so plainly in excess of the power of the state, and in conflict with the constitution of the United States, that any extended discussion of its provisions is wholly unnecessary. The petitioner is discharged.